Citation Nr: 0417112	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by hair loss and nerve pain on the 
inside of both arms below the elbow and in both buttocks 
claimed as due to an undiagnosed illness resulting from 
Persian Gulf War service.  

2.  Entitlement to a disability evaluation in excess of 0 
percent for a variously diagnosed disability manifested by 
chronic fatigue, based upon an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had periodic active duty for training 
in the United States Army Reserves, an had active duty 
service, including in the Southwest Asia Theater of 
Operations from December 1990 to April 1991.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2001, the issue of entitlement to 
service connection for a variously diagnosed disability 
manifested by chronic fatigue was granted, and the issue of 
entitlement to service connection for a chronic disability 
manifested by hair loss and nerve pain on the inside of both 
arms below the elbow and in both buttocks claimed as due to 
an undiagnosed illness resulting from Persian Gulf War 
service was remanded to the Department of Veterans Affairs 
(VA) Chicago, Illinois, Regional Office (RO) for additional 
development.  

In a March 2001, rating decision, the RO assigned a 0 percent 
disability rating to the veteran's service-connected 
variously diagnosed disability manifested by chronic fatigue.  
In July 2003, the appellant perfected an appeal as to the 
disability evaluation assigned for that disorder.  
Consequently, the issues on appeal before the Board are 
properly characterized as set out above.  

In the course of development of the issues on appeal, the 
veteran requested hearings at the RO before Veterans Law 
Judges.  Transcripts of testimony provided by Veterans Law 
Judges at the RO in September 2000 and in November 2003 have 
been associated with the claims file.  




The Board notes that in the report of a VA skin disease 
examination conducted in December 2002, the examiner noted a 
diagnosis of "telogen effluvium, possibly secondary to 
vaccination with androgenetic alopecia overlying."  It is 
one of the veteran's contentions that she has a skin disorder 
that had been caused by an anthrax vaccination that she 
received in conjunction with her Persian Gulf Service.  

The Board notes that in a statement submitted in September 
2003, the veteran indicated that she wished to "add sleep 
disturbances and urinary leakage to [her] list of symptoms."  
It is unclear whether this is an assertion of a new claim for 
service connection for additional disability as due to an 
undiagnosed illness resulting from Persian Gulf War service.  

The above matters have been neither prepared nor certified 
for appellate review and are referred to the RO for 
clarification, initial consideration, and any appropriate 
indicated adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

In September 2003, the veteran submitted along with her 
substantive appeal additional evidence in support of her 
claim, including additional medical evidence related to the 
disabilities at issue.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2003).  

Given that the additional medical evidence must be considered 
to be additional pertinent evidence, it is incumbent upon the 
RO to review the evidence and issue an appropriate 
supplemental statement of the case.  

In that regard, it is noted that in conjunction with the 
medical evidence submitted by the veteran in September 2003, 
she reported considerable treatment for the disorders at 
issue by both VA and private physicians, including ongoing 
treatment by AB, MD, and CB, Jr., MD.  The complete records 
of these physicians have not been obtained.  It is incumbent 
upon VA to make all reasonable efforts to obtain the specific 
records identified by the veteran.  

The Board also notes that the veteran underwent several other 
VA examinations in December 2002, including a chronic fatigue 
syndrome examination, wherein mild chronic fatigue syndrome 
was diagnosed.  There was also conducted an orthopedic 
examination and a neurology examination that produced normal 
findings.  

Given that the veteran has complained of increased pathology 
since these examinations, it would be essential to provide an 
additional examination by a physician skilled in the 
diagnosis and treatment of chronic fatigue for the purpose of 
determining the current level of disability that results from 
her service-connected variously diagnosed disability 
manifested by chronic fatigue.  

In that regard, it is noted that the veteran's undiagnosed 
illness has been assigned a 0 percent schedular evaluation by 
analogy to 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2003).  
That Diagnostic Code pertaining to chronic fatigue syndrome 
states that symptoms are to be evaluated in terms of periods 
of incapacitation.  

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician. An examination pertinent 
to whether, and if so, the degree to which these symptoms 
exist is essential to the proper evaluation of the veteran's 
service-connected undiagnosed illness.

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  As noted, the VCAA redefined the obligations of VA 
with respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim. 

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VCAA notice letters on file dated in March and 
April 2001 do not comply fully with Quartuccio, supra.

Consequently, the RO must provide the appellant with complete 
notice of the provisions of the VCAA consistent with the 
holding in Quartuccio, supra., and determine whether any 
additional notification or development action is required 
under the VCAA.  


Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

3.  The RO must ask the veteran to 
identify all VA and non-VA health care 
providers who have treated her for the 
disorders at issue since February 2001.  
After obtaining all necessary 
authorizations, the VBA AMC must obtain 
records from each health care provider 
the veteran identifies, particularly Dr. 
AB, and Dr. CB Jr., and associate them 
with the claims file.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.



All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).

5.  The RO should schedule the veteran 
for a VA examination by a dermatologist 
and/or any other appropriate medical 
specialist including on a fee basis if 
necessary to determine the nature, 
etiology and severity of a disorder 
manifested by hair loss and nerve pain on 
the inside of both arms below the elbow 
and both buttocks.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner(s) address the following medical 
issues:

The examiner(s) should be asked to render 
an opinion in the report of the 
examination as to whether the veteran has 
any chronic acquired disorder manifested 
by hair loss and nerve pain on the inside 
of both arms below the elbow and both 
buttocks, and if such is present, whether 
such is related to service on any basis 
including secondary to Persian Gulf 
Service.  If the examiner(s) is/are 
unable to make such a determination based 
upon the existing evidence, he and/or she 
should so state.  The report of the 
examination should be associated with the 
claims file.  

6.  The RO should schedule the veteran 
for an appropriate examination by a 
physician skilled in the diagnosis and 
treatment of chronic fatigue disorders to 
determine the current nature and extent 
of severity of her service-connected 
variously diagnosed disability manifested 
by chronic fatigue.  

The claims file, copies of the rating 
criteria under 38 C.F.R. § 4.88b; 
Diagnostic Code 6354 (2003), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

All indicated tests should be performed, 
and all symptoms of the disorder should 
be identified.  



All clinical findings must be reported in 
detail in the examination report.  

If there are exacerbations of the 
condition or episodes of debilitating 
fatigue, the frequency and duration of 
such episodes should be indicated.  Any 
restriction of routine daily activities 
due to variously diagnosed disability 
manifested by chronic fatigue should be 
reported.  Any opinions expressed by the 
examiner as to the severity of the 
appellant's disability manifested by 
chronic fatigue should include addressing 
the provided rating criteria where 
possible.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 



(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial compensable evaluation for 
variously diagnosed disability manifested 
by chronic fatigue.  

In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1) (2003), as well 
as Fenderson v. West, 12 Vet. App. 119 
(1999).  

The RO should also readjudicate the issue 
of entitlement to service connection for 
a disability manifested by hair loss and 
nerve pain on the inside of both arms 
below the elbow and in both buttocks 
claimed as due to an undiagnosed illness.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of her claims.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



			
                GEORGE SENYK                                        
STEVEN COHN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
                                                RONALD R. 
BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


